JOHNSON, C.J.,
additionally concurs and assigns reasons.
JOHNSON, C.J., additionally concurs.
hi agree that defendant’s writ application in this matter, challenging the lower courts’ denial of its motion for summary judgment, was properly denied. However, I write separately to strongly encourage the district court to swiftly move this case toward a resolution.
Plaintiffs claim arises out of her termination as parish attorney in 1995—over twenty years ago. I urge the district court *253to actively manage this litigation and set necessary deadlines for discovery and motions so that a trial on plaintiffs suit, pending for twenty years, can be scheduled soon.